Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1 and 11:
“The Office Action points to Fig. 3C of Simkins (excerpted below for reference) to allege that unmodified operand C may be output from the PREG to neighboring DSP slices via the OUT port. See Office Action, pp. 13-14. However, as shown below, Simkins teaches that the output of the adder/subtractor 382 and the output of PREG are connected to multiplexer 386 before being output to a downstream slice. See also Simkins at [0111].
Accordingly, and as agreed in the interview, Simkins does not teach or suggest "providing the common operand from an operand input of an operand register to the output of the first DSP via a direct connection between the operand input of the operand register and the output of the first DSP" as recited in amended claim 1.
…
Claim 11 has been amended to include analogous, amended recitations as those of claim 1: "wherein the first DSP is further configured to provide the common operand from an operand input of an operand register to the output of the first DSP via a direct connection between the operand input of the operand register and the output of the first DSP." Accordingly, for analogous reasons as were discussed with respect to claim 1 above, Simkins fails to teach the recitations of claim 11.”  

This argument is found to be persuasive for the following reason. In Simkins, the claimed operand input of an operand register maps to the bus line connecting arithmetic unit element 382 and PREG element 384 in figure 3C. In Simkins, the claimed output of the first DSP maps to the output from MUX element 386. The examiner agrees that Simkins failed to teach the newly claimed limitation of a direct connection between these two mappings, as clearly shown in figure 3C. Thus, the rejections based on Simkins have been withdrawn.
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the newly claimed limitations. The filing of the approved terminal disclaimer on 1/27/2021 has resulted in the withdrawal of the double 
Applicant argues for claim 15:
“Claim 15 is amended to recite in part "providing, from an output of the switch of the DSP, the common operand to an operand register of the DSP via direct coupling between the output of the switch and the operand register." Simkins fails to describe or suggest at least this recitation of amended claim 15. 
 The Office Action notes regarding Simkins that "[o]perand C output from the Z multiplexer is provided indirectly to the PREG when unmodified by element 382." See Office Action, p. 14. Accordingly, Simkins would not describe "providing, from an output of the switch of the DSP, the common operand to an operand register of the DSP via direct coupling between the output of the switch and the operand register" as recited in amended claim 15. Therefore, Simkins fails to teach or suggest the recitations of claim 15.”

This argument is found to be persuasive for the following reason. In Simkins, the claimed output of the switch maps to operand C being output from either of the Y or Z multiplexer elements 372-374. In Simkins, the claimed operand register maps to the PREG element 384. The examiner agrees that Simkins failed to teach the newly claimed limitation of a direct coupling between these two mappings, as clearly shown in figure 3C. Thus, the rejections based on Simkins have been withdrawn.
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the newly claimed limitations. Thus, this independent claim set is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183